 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                     EASTERN DISTRICT OF CALIFORNIA
 8

 9   JILL MCGEE, et al.,                                       Case No. 1:18-cv-00768-LJO-SAB

10                     Plaintiffs,                             ORDER RE STIPULATION TO CONTINUE
                                                               EXPERT DISCOVERY DEADLINE
11              v.
                                                               (ECF No. 30)
12   POVERELLO HOUSE, et al.,

13                     Defendants.

14

15         On August 15, 2018, the Court issued a scheduling order in this action. (ECF No. 7.) The

16 scheduling order was subsequently amended on March 8, 2019, and on June 4, 2019. (ECF Nos.

17 21, 28.) On June 11, 2019, the parties filed a stipulation to extend the expert discovery deadlines

18 in this action. (ECF No. 30.)

19          Finding good cause exists to extend the deadlines, IT IS HEREBY ORDERED that the

20 August 15, 2018 scheduling order, as amended, is further amended as follows:

21         1.        Deadline for initial expert disclosure:                  September 13, 2019;

22         2.        Deadline for supplemental expert disclosure:             December 13, 2019;

23         3.        Deadline for the completion of expert discovery:         May 8, 2020; and

24 ///

25 ///

26 ///
27 ///

28 ///


                                                        1
 1          4.      All other aspects of the August 15, 2018 scheduling order, as previously amended

 2                  (ECF Nos. 7, 21, 28), remain in effect.

 3           The Court reluctantly agrees to sign this stipulation given it just signed a stipulation

 4 extending the non-expert discovery deadlines just one week ago. (ECF Nos. 27, 28.) Because the

 5 new deadline for completion of expert discovery will extend beyond the current deadline to file a

 6 dispositive motion, the Court assumes that by extending the expert discovery period that such expert

 7 discovery will not be used in any dipositive motion. If the parties’ intent is otherwise they are to

 8 advise the court within five days of entry of this order.

 9
     IT IS SO ORDERED.
10

11 Dated:        June 14, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
